Rugg, C. J.
The deceased, Clarence J. Marvin, had been employed as a janitor by one Kincaide for several years prior to March 3, 1917, when he left and went to work for the Fore River Shipbuilding Corporation, where he was employed continuously until his injury. Later, the wife of the deceased was engaged to do a substantial part of the janitor work previously performed by her husband. She received a stated weekly compensation therefor. Her husband, at the suggestion of Kincaide, occasionally assisted her or worked in her stead when she was tired, for which he received no compensation. In April, 1917, the deceased was *148engaged by ICincaide regularly to wax the floor, for which he was paid $1 every two weeks. He received mortal injuries on December 9,1917, in the coxirse of and arising out of that employment.
These circximstances do not warrant a finding that the deceased was employed as janitor. His only employment by Kincaide was in waxing the floor at a specified price. The finding of the single member was right in this particular.
The case is governed by King’s Case, ante, 137. According to the controlling principles there set forth, the ruling of the single member that the average weekly wage was fifty cents and that the weekly compensation should be $4 was correct. The decree is to be reversed and a new decree entered in conformity hereto.

So ordered.